United States Securities and Exchange Commission Washington, D.C. 20549 Form N-CSRS Certified Shareholder Report of Registered Management Investment Companies Investment Company Act file number: 811-05807 Eagle Capital Growth Fund, Inc. (Exact name of registrant as specified in charter) 205 E. Wisconsin Avenue, Suite 120, Milwaukee, Wisconsin 53202 (Address of principal executive offices) (zip code) Luke E. Sims, President Eagle Capital Growth Fund, Inc. 205 E. Wisconsin Avenue Suite 120 Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant’s telephone number, including area code: (414) 765-1107 Date of fiscal year end: December31 Date of reporting period: June 30, 2011 ITEM 1. REPORTS TO STOCKHOLDERS Eagle Capital Growth Fund, Inc. Semiannual Report June 30, 2011 Top Ten Holdings (June 30, 2011) Company Market Value Percentage of Equity Portfolio Automatic Data Processing, Inc. $ % Abbott Laboratories Inc. $ % Guggenheim Enhanced Equity Strategy Fund $ % Stryker Corp. $ % Johnson & Johnson $ % Sigma-Aldrich Corp. $ % Procter & Gamble Co. $ % Berkshire Hathaway Inc. $ % Colgate-Palmolive Co. $ % Paychex Inc. $ % Fellow Shareholders, The first six months of 2011 have been good for the Fund.Our Fund’s net asset value (NAV) increased 8.8%, putting it ahead of our benchmark (S&P 500 total return), which had a 6.0% return.(We hate to be redundant, but don’t want our new shareholders to be confused.We measure performance by looking at NAV; over time the stock price should reflect the underlying NAV.) During the first six months of 2011, Alcon was acquired by Novartis.The Fund cashed out its position.The Fund’s longstanding position in AFLAC was sold early in the year due to our concerns (which were subsequently borne out) about its European portfolio investments.The Manitowoc Company Inc. is a terrific company, but we sold our shares when the share price rose quickly and our “margin of safety” narrowed. We fine-tuned some of the Fund’s other positions.We bought some more Johnson & Johnson and Procter & Gamble.And we created new positions in Berkshire Hathaway and the Diamond Hill Financial Trends Fund. Company selection is fundamental to successful investing.With thousands of publicly-traded securities for investors to choose from, how should an investor decide where to invest? By discarding inferior companies (and industries), investors reduce their potential investing universe from thousands of companies to hundreds, or fewer.Investors save themselves from many potential problems and headaches by sticking with only the best companies, or at the very least, by staying away from the marginal companies. To explore if a company is worthy of owning, investors should ask themselves if the company deserves an investment.That is, does the company have enough desirable characteristics to warrant an investment?The profitability of the industry and profitability of the individual company are a couple of the most popular ways to sort the good from the bad.Other characteristics to consider are the growth prospects of the company, whether management invests cash wisely, and whether the company is vulnerable to technological improvements, among other things. By limiting any potential investments to “very good” or “excellent” companies, investors can improve their odds dramatically.Companies have to work really hard to show that they are worthy of investment capitalmost aren’t. We were saddened to learn recently of Kenneth Janke Sr.’s sudden death.Ken was at various times the Chairman and President of the Fund, and the person responsible for many years for managing the Fund’s portfolio.We extend to Ken’s family our heartfelt condolences. We love hearing from our shareholders, subject to our established ground rules.We can’t (and won’t) discuss any security that we’ve bought or sold but haven’t yet publicly disclosed, nor any security that we’re thinking about buying or selling.Subject to that broad limitation, we’re happy to entertain any appropriate question or comment. /s/ /s/ Luke E. Sims David C. Sims (C)414/530-5680 (O)414/765-1107 E-mail: luke@simscapital.com E-mail: dave@simscapital.com July 12, 2011 Eagle Capital Growth Fund, Inc. Statement of Assets and Liabilities As of June 30, 2011 (unaudited) Assets Common stockat market value (cost $17,235,316) $ Cash and cash-equivalents Short-term interest receivable 13 Dividends receivable Prepaid fees $ Liabilities Accounts payable $ 98 Accrued expenses Advisor fee payable Stock purchases payable $ Total net assets $ Shareholders' Equity Common stock- $0.001 par value per share; authorized 50,000,000 shares, outstanding 2,975,426 shares $ Paid-in capital Undistributed net investment income Undistributed capital gains Unrealized appreciation on investments Shareholders' equity $ Net asset value per share $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statement of Operations For the Six Months Ended June 30, 2011 (unaudited) Investment Income Dividends $ Interest Total investment income $ Expenses Advisory fees $ Legal fees Insurance Transfer agent Directors’ fees and expenses Custodian fees Listing fee Other fees and expenses Total expenses $ Net investment income $ Realized Gain and Unrealized Appreciation on Investments Realized gain on investments: Proceeds from sale of investment securities $ Less: cost of investment securities sold Net realized gain on investments $ Unrealized appreciation on investments: Unrealized appreciation at end of period $ Less: unrealized appreciation at beginning of period Net change in unrealized appreciation on investments $ ) Net realized gain and unrealized appreciation on investments $ Net increase from operations $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statements of Changes in Net Assets Year Ended December31, 2010 Six Months Ended June 30, 2011 (unaudited) From Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase from operations $ $ Distributions to Shareholders from: Net investment income ) Net realized gain from investment transactions ) Total distribution $ ) From Capital Stock Transactions: Dividend reinvestment Cash purchases Net increase from capital stock transactions Increase in net assets $ $ Total Net Assets: Beginning of year $ $ End of period (including undistributed net investment income of $10,922 and $155,498) Shares: Shares issued to shareholders under the Dividend Reinvestment and Cash Purchase Plan Shares at beginning of year Shares at end of period See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Financial Highlights For the periods ended December31: June 30, (unaudited) Net asset value at beginning of year $ Net investment income $ Net realized gain and unrealized appreciation (loss) on investments $ $ ) $ ) $ $ $ Total from investment operations $ $ ) $ ) $ $ $ Distribution from: Net investment income $ ) $ ) $ ) $ ) $ ) $ Realized gains $ ) $ ) $ ) $ $ ) $ Total distributions $ ) $ ) $ ) $ ) $ ) $ Net asset value at end of period $ Per share market price, end of period last traded price (A) $ Total Investment Return (B): Based on market value: 1 Year (annualized) 4
